EXHIBIT 10.2.3
 
 
THE ISSUANCE AND SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (I)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (II) AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE LENDER, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
 
PROMISSORY NOTE




US$15,600 May 12, 2014




FOR VALUE RECEIVED, the undersigned, Joey New York, Inc., a Nevada corporation
(the "Obligor"), hereby promises to pay to the order of SVETLANA GOFFMAN, an
individual, residing in Ontario, Canada (the "Holder"), the principal sum of
Fifteen Thousand Six Hundred Dollars ($ 15,600) payable as set forth below. The
Obligor also promises to pay to the order of the Holder interest on the
principal amount hereof at a rate of 5% per annum, which interest shall be
payable on the Maturity Date as defined herein. Interest shall be calculated on
the basis of the year of 365 days and for the number of days actually
elapsed.  The payments of principal and interest hereunder shall be made in coin
or currency of the United States of America which at the time of payment shall
be legal tender therein for the payment of public and private debts.


This Note shall be subject to the following additional terms and conditions:


1.           Payments.  Subject to Section 2 hereof, all principal shall be due
in one (1) installment on May 12, 2016 (the "Maturity Date"). In the event that
any payment to be made hereunder shall be or become due on Saturday, Sunday or
any other day which is a legal bank holiday under the laws of the Unites States,
such payment shall be or become due on the next succeeding business day.


2.           Prepayment.  The Obligor and the Holder understand and agree that
the principal amount of this Note may be prepaid in whole or in part by the
Obligor prior to the maturity date without penalty of any kind. Interest shall
be calculated based on outstanding principal.


3.           Additional Guarantor/s, Subsidiaries.  At the Holder’s request all
subsidiaries of the Obligor shall be jointly and severally obligated to repay
the note amount, accrued interest or any outstanding portion thereof, in the
event Joey New York, Inc. is unable to satisfy the repayment obligations of this
note when due.


4.           No Waiver.  No failure or delay by the Holder in exercising any
right, power or privilege under the Note shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law. No course of dealing between the Obligor and
the Holder shall operate as a waiver of any rights by the Holder.
 
 
 

--------------------------------------------------------------------------------

 


5.           Waiver of Presentment and Notice of Dishonor.  The Obligor and all
endorsers, guarantors and other parties that may be liable under this Note
hereby waive presentment, notice of dishonor, protest and all other demands and
notices in connection with the delivery, acceptance, performance or enforcement
of this Note.


6.           Place of Payment.  All payments of principal of this Note and the
interest due hereon shall be made at such place as the Holder may from time to
time designate in writing.


7.           Events of Default.  The entire unpaid principal amount of this Note
and the interest due hereon shall, at the option of the Holder exercised by
written notice to the Obligor forthwith become and be due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, if any one or more of the following events (herein
called "Events of Default") shall have occurred (for any reason whatsoever and
whether such happening shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgement,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) and be continuing at the time of such
notice:


(a)            if default shall be made in the due and punctual payment of the
principal of this Note and the interest due thereon when and as the same shall
become due and payable, whether at maturity, or by acceleration or otherwise,
and such default have continued for a period of five (5) days;


(b)           if the Obligor shall:


 
(i)
admit in writing its inability to pay its debts generally as they become due;



 
(ii)
file a petition in bankruptcy or petition to take advantage of any insolvency
act;



 
(iii)
make assignment for the benefit of creditors;



 
(iv)
consent to the appointment of a receiver of the whole or any substantial part of
its property;



 
(v)
on a petition in bankruptcy filed against it, be adjudicated a bankrupt;



 
(vi)
file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State, district or territory thereof; or

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           if the court of competent jurisdiction shall enter an order,
judgment, or decree appointing, without the consent of the Obligor, a receiver
of the whole or any substantial part of the Obligor's property, and such other,
judgment or decree shall not be vacated or set aside or stayed with ninety (90)
days from the date of entry thereof;


(d)           if, under the provisions of any other law for the relief or aid of
debtors, any court or competent jurisdiction shall assume custody or control of
the whole or any substantial part of Obligor's property and such custody or
control shall not be terminated or stayed within (90) days from the date of
assumption of such custody or control; and


(e)           if (i) the Company sells, licenses, or otherwise transfers all or
substantially all of its assets or (ii) merges with or into another entity in a
change of control transaction.


8.           Remedies.  In case any one or more of the Events of Default
specified in Section 7 hereof shall have occurred and be continuing, the Holder
may proceed to protect and enforce its rights whether by suit and/or equity
and/or by action law, whether for the specific performance of any covenant or
agreement contained in this Note or in aid of the exercise of any power granted
in this Note, or the Holder may proceed to enforce the payment of all sums due
upon the Note or enforce any other legal or equitable right of the Holder.


9.           Severability.  In the event that one or more of the provisions of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Note, but this Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.


10.           Governing Law This Note and the rights and obligations of the
Obligor and the Holder shall be governed by and construed in accordance with the
laws of the State of Florida. Any action to enforce this Note shall be in the
federal or state court sitting in Miami-Dade County.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Joey New York, Inc. has signed this Note as of the 12th day
of May 2014.






OBLIGOR:


Joey New York, Inc.




By:           /s/Svetlana
Goffman                                                                                     
Svetlana Goffman
President and Director








HOLDER:


I hereby agree and accept the above terms.  Further, upon presentment of final
payment, I hereby agree to return this Promissory Note in its original form with
a letter of acknowledgement of payment.




Svetlana Goffman, an Individual.




By:           /s/Svetlana
Goffman                                                                                     
Svetlana Goffman
 An Individual







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------